Citation Nr: 1511959	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Pursuant to the February 2014 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in January 2015.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or the result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claimed that his current diagnosis of bilateral hearing loss was incurred during his period of military service.  He stated that in-service training on 90 mm guns without ear protection, on several occasions, led to the incurrence of this disorder during active duty.  See Statement, December 2010.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155 , indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).
Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of hearing loss, though the Board notes that whispered voice testing (as was conducted at separation) is not considered to be a reliable indicator of audiological impairment. 

Post-service, the Veteran was afforded a VA examination in conjunction with his claim in August 2011.  While the examination confirmed the presence of bilateral hearing loss per VA regulations, the examiner asserted that she was unable to provide an opinion as to the etiology of the claimed disorder without resorting to mere speculation.  The examiner explained that the lack of in-service audiometry, coupled with the unreliability of the whispered voice test, made it difficult to determine whether the Veteran's current diagnosis was related to his military service.  

Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears (for which tinnitus has already been service connected) and decreased hearing acuity (see Statement, October 2011), from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military occupational specialty (MOS) of Artillery Battery is commensurate with his claims of in-service acoustic trauma.  His statements are supported by a fellow serviceman, O.G., in a statement received in November 2011, who reported being stationed with the Veteran and firing 90mm guns.  The Veteran's lay statements have therefore been afforded significant probative value due to their competency and credibility in the context of this appeal.  Although his service treatment records do not indicate reports and/or diagnoses of hearing difficulty, in Hensley, the Court noted that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of in-service hearing deficiency and his current hearing loss reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent). Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  

While VA could undertake additional development to clarify the etiology of the Veteran's reported disorder, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology, and his confirmed exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that grant of service connection for bilateral hearing loss is warranted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


